Citation Nr: 0514284	
Decision Date: 05/25/05    Archive Date: 06/01/05

DOCKET NO.  03-34 809A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for viral encephalitis with 
seizures.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Salari, Counsel


INTRODUCTION

The veteran had active duty service from August 1964 to 
October 1968.  He also served in the United States Coast 
Guard Reserves and retired in March 1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2003 rating decision rendered by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Fargo, North Dakota.  The claim, however, is under the 
jurisdiction of the St. Paul, Minnesota, RO.

The February 2003 rating decision denied entitlement to 
service connection for malaria and a timely notice of 
disagreement was filed.  The RO issued a statement of the 
case in December 2003.  On his VA Form 9, dated in December 
2003, the veteran indicated that he was only appealing the 
issue pertaining to entitlement to service connection for 
encephalitis.  His representative, however, in a statement 
dated in July 2004, indicated that the issues included 
entitlement to service connection for malaria.  This 
statement constitutes a claim to reopen.  This matter is thus 
referred to the RO for any appropriate action.


FINDINGS OF FACT

Encephalitis was first manifested approximately two decades 
after separation from active duty service and is not related 
to any disease or injury sustained in service.


CONCLUSION OF LAW

Encephalitis was not incurred or aggravated in service and it 
may not be presumed to have been so incurred.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that during the pendency of this claim, the 
Veterans Claims Assistance Act of 2000 (VCAA), was signed 
into law.  This liberalizing law is applicable to this 
appeal.  To implement the provisions of the law, the VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2004).  The Act and implementing 
regulations essentially provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions. 

The veteran's claim for service connection for viral 
encephalitis was received in October 2002.  The file shows 
that by December 2002 RO correspondence, the February 2003 
rating decision, and the December 2003 statement of the case, 
the appellant has been informed of the evidence necessary to 
substantiate his claim and of his and VA's respective 
obligations to obtain different types of evidence. The Board 
finds that the notice and duty to assist provisions of the 
law have been met.  See 38 U.S.C.A. §§ 5103, 5103A (West 
2002); 38 C.F.R. § 3.159 (2002); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

The veteran contends that as a result of exposure to infected 
mosquitoes while in the Dominican Republic, he developed 
encephalitis.  Service connection for a disability may be 
granted when it is due to disease or injury incurred 
coincident with service, or if preexisting service, was 
aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
When a chronic disease becomes manifest to a degree of 10 
percent or more within one year of separation from service in 
a veteran who has served for a period of 90 days or more 
after December 31, 1946, such chronic disease may be presumed 
to have been incurred in service.  38 C.F.R. §§ 3.307, 3.309.  

Factual Background

The veteran's service medical records include, in pertinent 
part, a June 1965 treatment note which indicates that he had 
temporary duty in the Dominican Republic.  He was prescribed 
a six-regimen of chloroquine-primaquine tablets as a 
precautionary measure due to his possible exposure in an area 
known for malaria.  Service medical records are silent for 
sign of or treatment for encephalitis.

In 1997, the veteran contracted encephalitis.  Medical 
records indicate that the encephalitis was of unknown 
etiology.  In December 2002, the veteran submitted a letter 
from R.L.R., M.D.  Dr. R.'s letter, dated in October 2002, 
indicates that he reviewed the veteran's service medical 
records, which showed that he was treated with Chloroquine 
because of exposure to malaria.  Dr. R. stated that he did 
not know if this played any role in the subsequent 
development of encephalitis.  Because of the length of time 
that had passed, he did not think it was probable.  Dr. R. 
noted that he was not an expert in this area and encouraged 
the veteran to request an opinion from his treating 
neurologist.  The veteran has not obtained or submitted any 
other medical opinions.

The report of a December 2002 VA examination notes that the 
veteran reported serving in the Dominican Republic.  He did 
not actually remember having malaria and he did not recall 
being treated for malaria.  The examiner stated that there 
was nothing in the military records available to him that 
indicated that the veteran was ever diagnosed with or treated 
for malaria.  The examiner then noted that in 1997, the 
veteran was diagnosed with encephalitis of unknown etiology; 
viral encephalitis was never proven.  The following 
impression was noted:  "1.  There is no evidence available 
to me that the patient ever had or was treated for malaria.  
There are no residuals to suggest that he ever had malaria.  
2.  He had encephalitis in 1997.  Viral encephalitis was not 
proven.  I can not determine any possible relationship 
between the patient's encephalitis and his military 
service."     

Analysis

The Board has considered the evidence of record and the 
applicable law and regulations and finds that entitlement to 
service connection is not warranted.  The veteran's service 
medical records do not show treatment for or diagnosis of 
encephalitis, only the prescription of antimalarial tablets 
as a precautionary measure for possible exposure.  
Encephalitis was contracted approximately two decades after 
separation from active duty and has not been medically linked 
to service.  As mentioned above, Dr. R. indicated that there 
was likely no link between encephalopathy and service.  The 
December 2002 VA examination also indicated no link.  

The Board notes that the VA examiner's comment that there was 
nothing in the military records indicating treatment for 
malaria contradicts the evidence of record.  The record 
indicates treatment for being in an exposure area.  There is 
no evidence, however, to show that he did in fact have 
malaria and indeed, the examiner indicates that there are no 
residuals which would indicate that he ever did have malaria.  
Thus, although, contrary to the VA examiner's statement, the 
veteran was treated in service, the examiner's finding that 
nothing in the evidence showed that he had malaria or any 
residuals is not contradicted.  In any event, the examiner 
has determined that as viral encephalitis was not proven, and 
encephalitis was not shown until 1997, there was nothing to 
show any link to service.  The basis for the examiner's 
finding of no link is accurately rooted in the evidence of 
record.  Therefore, service connection for encephalitis is 
not warranted.  


ORDER

Service connection for viral encephalitis with seizures is 
denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


